                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ROBERT DOREMUS,                               )
          Plaintiff,                          )
                                              )
                v.                            )       CAUSE NO.: 1:19-CV-046-JEM
                                              )
ANDREW SAUL, Commissioner of the              )
Social Security Administration,               )
               Defendant.                     )

                                    OPINION AND ORDER

         This matter is before the Court on a Complaint [DE 1], filed by Plaintiff Robert Doremus

on February 8, 2019, and Plaintiff’s Opening Brief [DE 20], filed August 2, 2019. Plaintiff requests

that the decision of the Administrative Law Judge be reversed and remanded for further

proceedings. On September 13, 2019, the Commissioner filed a response. Plaintiff did not file a

reply.

I.       Background

         On June 11, 2015, Plaintiff filed an application for benefits alleging that he became

disabled on June 6, 2015. Plaintiff’s application was denied initially and upon consideration. On

June 21, 2017, Administrative Law Judge (“ALJ”) John Carlton held a hearing, at which Plaintiff,

with an attorney, and a vocational expert (“VE”) testified. On November 28, 2017, the ALJ issued

a decision finding that Plaintiff was not disabled.

         The ALJ made the following findings under the required five-step analysis:

         1.     The claimant has not engaged in substantial gainful activity since June 11,
                2015, the application date.

         2.     The claimant has the following severe impairments: chronic obstructive
                pulmonary disease (COPD), anxiety, depression, bipolar disorder.

                                                  1
       3.      The claimant does not have an impairment or combination of impairments
               that meets or medically equals the severity of one of the listed impairments
               in 20 C.F.R. Part 404, Subpart P, Appendix 1.

       4.      The claimant has the residual functional capacity to perform light work as
               defined in 20 C.F.R. § 416.967(b) except he is limited to occasionally using
               ramps and stairs, cannot climb ladders, ropes, or scaffolds; cannot work at
               unprotected heights or around dangerous machinery; cannot be required to
               operate a motor vehicle as a condition of employment; cannot be exposed
               to high levels of humidity, heat, cold, dust, odors, fumes or pulmonary
               irritants; he is limited to simple and routine tasks; he can interact with and
               react appropriately with supervisors, co-workers, and the general public on
               an occasional basis.

       5.      The claimant is unable to perform any past relevant work.

       6.      The claimant was 44 years old, which is defined as a younger individual age
               18-49, on the date the application was filed.

       7.      The claimant has at least a high school education and is able to communicate
               in English.

       8.      Transferability of job skills is not material to the determination of disability
               because using the Medical-Vocational Rules as a framework supports a
               finding that the claimant is “not disabled,” whether or not the claimant has
               transferable job skills.

       9.      Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the
               national economy that the claimant can perform.

       10.     The claimant has not been under a disability, as defined in the Social
               Security Act, since June 11, 2015, the date the application was filed.

The Appeals Council denied Plaintiff’s request for review, leaving the ALJ’s decision the final

decision of the Commissioner.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case. [DE

15]. Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c) and 42

U.S.C. § 405(g).
                                                  2
II.    Standard of Review

       The Social Security Act authorizes judicial review of the final decision of the agency and

indicates that the Commissioner’s factual findings must be accepted as conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). Thus, a court reviewing the findings of an ALJ will

reverse only if the findings are not supported by substantial evidence or if the ALJ has applied an

erroneous legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial

evidence consists of “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)).

       A court reviews the entire administrative record but does not reconsider facts, re-weigh the

evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its judgment

for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford v. Apfel, 227

F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999). Thus, the

question upon judicial review of an ALJ’s finding that a claimant is not disabled within the meaning

of the Social Security Act is not whether the claimant is, in fact, disabled, but whether the ALJ

“uses the correct legal standards and the decision is supported by substantial evidence.” Roddy v.

Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v. Astrue, 627 F.3d 614, 618

(7th Cir. 2010); Prochaska v. Barnhart, 454 F.3d 731, 734-35 (7th Cir. 2006); Barnett v. Barnhart,

381 F.3d 664, 668 (7th Cir. 2004)). “[I]f the Commissioner commits an error of law,” the Court

may reverse the decision “without regard to the volume of evidence in support of the factual

findings.” White v. Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v. Chater, 108 F.3d 780,

782 (7th Cir. 1997)).

       At a minimum, an ALJ must articulate his or her analysis of the evidence in order to allow
                                                  3
the reviewing court to trace the path of her reasoning and to be assured that the ALJ considered the

important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002); Diaz v. Chater, 55

F.3d 300, 307 (7th Cir. 1995). An ALJ must “‘build an accurate and logical bridge from the

evidence to [the] conclusion’ so that, as a reviewing court, we may assess the validity of the

agency’s final decision and afford [a claimant] meaningful review.” Giles v. Astrue, 483 F.3d 483,

487 (7th Cir. 2007) (quoting Scott, 297 F.3d at 595); see also O’Connor-Spinner, 627 F.3d at 618

(“An ALJ need not specifically address every piece of evidence, but must provide a ‘logical bridge’

between the evidence and his conclusions.”); Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001)

(“[T]he ALJ’s analysis must provide some glimpse into the reasoning behind [the] decision to deny

benefits.”).

 III.   Analysis

        Plaintiff argues that the ALJ erred in failing to incorporate Plaintiff’s limitations in

concentration, persistence, and pace in the RFC, and in failing to consider the combination of

Plaintiff’s impairments in determining his capacity to work.

        The ALJ found that Plaintiff had moderate limitations in concentrating, persisting, or

maintaining pace, as well as moderate limitations in understanding, remembering, or applying

information, and moderate limitation in interacting with others. The ALJ noted that Plaintiff

reported trouble paying attention and completing tasks, and has difficulty following instructions.

The ALJ limited Plaintiff to simple and routine tasks and found that “he can interact with and react

appropriately with supervisors, co-workers, and the general public on an occasional basis.” In his

discussion of how he arrived at the RFC, the ALJ mentioned Plaintiff’s GAF score of 60, indicating

moderate symptoms or difficulty functioning, but did not explain how Plaintiff’s mental health

difficulties were incorporated into the RFC other than explaining that “[t]he restriction for simple
                                                 4
and routine tasks with social interaction limitations addresses the claimant’s psychological

disorders.” AR 25.

       The Seventh Circuit Court of Appeals has repeatedly “underscored that the ALJ generally

may not rely merely on catch-all terms like ‘simple, repetitive tasks’ because there is no basis to

conclude that they account for problems of concentration, persistence or pace.” Crump v. Saul, 932

F.3d 567, 570-71 (7th Cir. 2019) (citations omitted). It has emphasized that “[t]he ability to stick

with a task over a sustained period is not the same as the ability to learn how to do tasks of a given

complexity.” O’Connor-Spinner, 627 F.3d at 620-21; see also Jelinek v. Astrue, 662 F.3d 805, 813-

14 (7th Cir. 2011) (concluding that limitations to sedentary and light unskilled work did not

“address[] the impact of the mental limitations … which … limited [the plaintiff’s] ability to

maintain regular work attendance, to carry out instructions, and to deal with the stresses of full-time

employment”); Stewart v. Astrue, 561 F.3d 679, 684-85 (7th Cir. 2009) (rejecting the contention

“that the ALJ accounted for [the plaintiff]’s limitations of concentration, persistence, and pace by

restricting the inquiry to simple, routine tasks that do not require constant interactions with

coworkers or the general public”).

       “When an ALJ poses a hypothetical question to a vocational expert, the question must

include all limitations supported by medical evidence in the record.” Stewart, 561 F.3d at 684; see

also Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014); Indoranto v. Barnhart, 374 F.3d 470, 474

(7th Cir. 2004). In particular, “the question must account for documented limitations of

‘concentration, persistence or pace.’” Stewart, 561 F.3d at 684 (citing cases). “Although it is not

necessary that the ALJ use the precise terminology of ‘concentration,’ ‘persistence,’ or ‘pace,’

[courts] will not assume that a VE is apprised of such limitations unless he or she has independently

reviewed the medical record.” Varga v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015). A hypothetical
                                                  5
that does not include these terms may still be sufficient if it is “manifest that the ALJ’s alternative

phrasing specifically excluded those tasks that someone with the claimant’s limitations would be

unable to perform.” O’Connor-Spinner, 627 F.3d at 619.

       In this case, the ALJ asked the VE about a hypothetical individual with the physical

limitations as reflected in the RFC in this case, and limited the individual to “simple and routine

tasks.” He then asked further questions including additional limitations that had to do with

interaction with co-workers and the public, and then asked about off-task expectations. The VE

testified that “tolerance for being off task” would be no more than “about half a minute[] to three

minutes an hour off task” per day to maintain employment, and a person could not maintain

employment if they consistently missed more than one day of work per month. AR 83. Plaintiff’s

attorney then asked about the need for redirection when off-task, and in response the VE testified

that the need to be redirected to one’s tasks once per hour or even once per day “would not be

consistent with competitive employment.” AR 85. The Court cannot conclude that a limitation to

“simple and routine tasks” incorporates Plaintiff’s relevant limitations in concentration, persistence,

and pace, particularly given the ALJ’s own finding that Plaintiff needed reminders to complete

daily, routine activities such as taking his medication. Yet the ALJ did not explain how Plaintiff’s

moderate difficulties in concentration, persistence, and pace, are accounted for in thirty seconds to

three minutes per hour with no reminders or need for redirection. Remand is required. See, e.g.,

Crump, 932 F. 4d at 570-71 (“by specifically rooting the RFC determination in a VE’s opinion that,

by its terms, did not account for Crump’s [concentration, persistence, and pace] limitations the ALJ

committed . . . error”); Winsted v. Berryhill, 923 F.3d 472, 477 (7th Cir. 2019) (“Notably, it appears

the ALJ disregarded testimony from the VE about a person with limitations in concentration,

persistence, and pace. The ALJ asked two additional hypothetical questions to the VE about an
                                                  6
individual who would either be off task 20% of the workday or would have two unscheduled

absences per month—seemingly having in mind someone with ‘moderate difficulties with

concentration, persistence, and pace.’ The VE responded that neither individual could sustain

employment. But these responses are not reflected in the ALJ’s decision.”); Moreno v. Berryhill,

882 F.3d 722, 730 (7th Cir. 2018), as amended on reh’g (Apr. 13, 2018) (“The question posed to

the vocational expert did not address Mr. Moreno’s documented limitations in concentration,

persistence, and pace. As a result, the vocational expert’s assessment of the jobs available to Mr.

Moreno necessarily is called into doubt, as is the ALJ’s conclusion that Mr. Moreno is not disabled

under the Social Security Act.”).

       On remand, the ALJ is reminded that he “must consider the combined effects of all of the

claimant’s impairments, even those that would not be considered severe in isolation.” Terry v.

Astrue, 580 F.3d 471, 477 (7th Cir. 2009); see also Martinez v. Astrue, 630 F.3d 693, 698 (7th Cir.

2011) (“Even if each problem assessed separately were less serious than the evidence indicates, the

combination of them might be disabling.”).

       The ALJ “must provide a ‘logical bridge’ between the evidence and his conclusions,”

O’Connor-Spinner, 627 F.3d at 618. The ALJ failed to build that logical bridge in this case, leaving

the Court unable to follow the reasoning behind the RFC. On remand, the ALJ is directed to

thoroughly explain how Plaintiff’s claimed limitations are either incorporated into the RFC or found

to be unsupported, including a description of how he accounted for Plaintiff’s multiple impairments,

both physical and mental, and to include a complete summary of Plaintiff’s limitations in his

questions to the VE. He is also reminded of the requirement to fully develop the record. See, e.g.,

Barnett, 381 F.3d at 669 (“An ALJ has a duty to solicit additional information to flesh out an opinion

for which the medical support is not readily discernable.”) (citing 20 C.F.R. § 404.1527(c)(3); SSR
                                                  7
96-2p, 1996 WL 374188 at *4 (July 2, 1996)); 20 C.F.R. §§ 404.1512(d)(1), 416.919(b)).

IV.    Conclusion

       For the foregoing reasons, the Court hereby GRANTS the relief requested in the Plaintiff’s

Opening Brief [DE 20] and REMANDS this matter for further proceedings consistent with this

opinion.

       SO ORDERED this 4th day of March, 2020.

                                            s/ John E. Martin
                                            MAGISTRATE JUDGE JOHN E. MARTIN
                                            UNITED STATES DISTRICT COURT

cc: All counsel of record




                                               8
